Citation Nr: 0709393	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by occasional nightmares, depression, sleep 
impairment, difficulty concentrating, and moderate impairment 
in social and occupational functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in December 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 50 
percent evaluation following an initial award of service 
connection for PTSD.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for PTSD was granted by a June 2004 rating 
decision and a 30 percent evaluation was assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective October 30, 
2003.  Subsequently, an April 2005 rating decision assigned a 
50 percent evaluation for PTSD, effective October 3, 2003.

In a November 2003 statement, the veteran's wife said that 
during the first years of their marriage, the veteran would 
occasionally wake suddenly, with a "yell" and sweating.  
She stated that the veteran had always had difficulty 
"showing 'love' towards anyone.  He avoids all social 
outings.  He goes only if he absolutely has [to]."

In a November 2003 statement, a friend of the veteran who 
served with him in Vietnam stated that in April 2003, the 
veteran appeared to be withdrawn and sad.  He stated that the 
veteran very seldom smiled and something was bothering him.

A November 2003 VA mental health report stated that the 
veteran felt like fighting, which he related to anger and 
irritability, and his affect was "quite restricted."  The 
veteran reported interest and pleasure in reading, investing, 
financial planning, and gardening.  He reported sleep 
impairment and had difficulty concentrating.  He denied 
suicidal or homicidal ideation, but had "fleeting thoughts 
that life was not worth living."  The veteran reported 
having panic attacks, but did not avoid situations where 
panic attacks had occurred and was unable to describe when 
the last one had occurred.  He denied experiencing auditory 
or visual hallucinations.  The veteran reported being 
uncomfortable during some social events.  He stated that he 
had been married for 28 years, had 4 children, and had 
difficulty relating to his wife and children.

On mental status examination, the veteran was casually 
dressed, pleasant, and "clearly trying to hold his emotions 
in check."  His orientation, cognition, and memory appeared 
intact.  His mood and affect were sad, he cried easily, and 
he became upset when talking about Vietnam.  The veteran's 
speech was normal in rate and rhythm.  His thought processes 
were disorganized when he became emotionally overwhelmed, but 
clear and insightful otherwise.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 52, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  A second VA 
mental health report dated the same day assigned a GAF score 
of 60, which contemplates moderate symptoms.  Id.

Multiple VA mental health reports dated in early December 
2003 stated consistently that the veteran was casually 
dressed, adequately groomed, and cooperative.  His mood was 
mildly depressed and his affect was broad or slightly 
constricted.  The veteran's thought processes and speech were 
linear, coherent, and goal directed.  He had no suicidal or 
homicidal ideation and was negative for hallucinations or 
delusions.  There were no abnormalities of orientation, 
concentration, or memory noted.  The veteran reported sleep 
impairment since Vietnam and denied "physical aggression" 
for the previous 15 years.

The veteran stated that he felt detached from others since 
returning from Vietnam.  He stated that this feeling was 
constant and moderate in degree.  The veteran reported that 
he had "some problems in maintaining relationships outside 
of his family and difficulty at times with people at work."  
The veteran stated that he was able to form meaningful 
attachments with his children and wife, but reported that the 
relationships could be closer.  He had a stable living 
situation, was financially stable, and had been worked full-
time at the Post Office in "maintenancy" since 1975.  He 
had no legal problems or substance use problems.  The veteran 
had been married since 1976, described the marriage as 
"good," and "[r]eported that he loves his family and knows 
they love him but they have given him feedback that he seems 
distant in the relationships and he wants the relationships 
to become closer."  The diagnoses were consistently mild 
PTSD and the examiners all assigned GAF scores of 60.

A late December 2003 VA mental health report stated that the 
veteran appeared to be making efforts to improve the quality 
of his relationships with family members.  The examiner 
assigned a GAF score of 60.

In a January 2004 VA PTSD examination report, the veteran 
described his marriage as "solid," but stated that his wife 
encouraged him to "get some help" and asked him why he 
"can't be normal."  The veteran stated that he was employed 
full-time at the Post Office repairing mechanical and 
electrical devices.  He stated he worked about 48 hours per 
week and had been employed at the Post Office for the 
previous 28 years.  The veteran's main hobby was gardening, 
which the report noted was a primarily isolative activity.  
He did not belong to any clubs or organizations other than 
his church, which he attended every week.  The veteran stated 
that he saw friends at work, but did not see people outside 
of work on a social basis.  He reported that he had recently 
begun to "reconnect" with other men that he served with in 
Vietnam, attended unit reunions, and had maintained contact 
with these individuals through telephone and e-mail.

On mental status examination, the veteran looked sad and 
depressed.  He reported sleep impairment.  The veteran 
reported "passive suicidal thoughts in the past, such as 
being better off dead," but no longer felt that way.  He 
denied ever experiencing panic attacks or compulsive 
behavior.  The veteran also denied auditory or visual 
hallucinations, thought insertion, thought withdrawal, and 
delusions.  The examiner stated that "[m]oderate distress is 
present, but is still manageable and has a moderate impact on 
his social functioning, but really mild or no impact on his 
occupational functioning."  The examiner stated that testing 
indicated that the veteran's responses were a "reasonably 
accurate reflection of his current clinical state, and 
emotional and psychological functioning."

The examiner stated that the veteran "tends to be 
introverted and somewhat socially uncomfortable.  He feels 
mildly ineffective and unable to cope with others and 
generally uncomfortable in social situations.  He reports 
some degree of discord within his family and may not feel as 
supported by those close to him."  The examiner concluded 
that the veteran's symptoms "had a mild impact on his 
occupational functioning; however, it has had more of a 
moderate impact on his social functioning, particularly in 
his ability to remain close and still feel connected with his 
family."  The diagnosis was PTSD and the examiner assigned a 
GAF of 58, which contemplates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV, 46-47.

A June 2004 VA mental health note stated that the veteran's 
sleep "continues to be improved as compared to when he first 
came for [treatment]."  He reported that his relationship 
with his son continued to improve, but his relationship with 
his daughter had not improved.  The veteran stated that his 
"wife has been more caring and considerate toward him than 
ever before in their marriage, so he feels good about this."  
The diagnosis was mild PTSD and the examiner assigned a GAF 
of 60.  The examiner noted that the veteran appeared to be 
making efforts to improve the quality of his relationships 
with family members.

A July 2004 VA mental health note stated that the veteran 
reported increased work stress due to conflicts with one of 
his bosses, resulting in increased sleep impairment.  The 
diagnosis was mild PTSD and the examiner assigned a GAF of 
60.  The examiner noted that the veteran appeared to be 
making efforts to improve the quality of his relationships 
with family members, but increased stressor of work and 
health concerns had resulted in poor sleep.

An August 2004 VA mental health note stated that the veteran 
"practiced 'validation and humor' at work with a boss he was 
having conflict with and stated the relationship/interactions 
are improving."  He stated that he continued to work on 
improving relationships with family members, but had been 
neglecting physical affection with his wife.  The diagnosis 
was mild PTSD and the examiner assigned a GAF of 60.  The 
examiner noted that the veteran appeared to be making efforts 
to improve the quality of his relationships with family 
members, but increased stressor of work and health concerns 
had resulted in poor sleep.

An October 2004 VA mental health note stated that the veteran 
felt "somewhat discouraged because he had been making 
progress on attending more social activities and yet stated 
his wife continues to be critical of his social isolation and 
he feels nothing he does is good enough for her."  The 
veteran reported improvements in his relationships with his 
son and daughter.  The diagnosis was mild PTSD and the 
examiner assigned a GAF of 60.  The examiner noted that the 
veteran appeared to be making efforts to improve the quality 
of his relationships with family members, but increased 
stressor of work and health concerns had resulted in poor 
sleep.

In a November 2004 VA mental health note, the veteran 
reported that he had yelled at his boss the previous night.  
He noted that he had been "less attentive" to his children 
and wife due to work stress.  The veteran reported that at 
work he had made a statement about wanting to kill the boss, 
but stated he was venting in anger and denied serious 
thoughts, plan, or intent to harm [his] boss or anyone else.  
The diagnosis was mild PTSD and the examiner assigned a GAF 
of 60.  The examiner noted that the veteran appeared to be 
making efforts to improve the quality of his relationships 
with family members, but increased stressor of work and 
health concerns had resulted in less attention to these 
values over the previous month.

A December 2004 VA mental health treatment plan gave a 
diagnosis of mild PTSD and the examiner assigned a GAF of 60.  
The plan stated that the veteran reported continued marital 
conflicts, but "improved closeness" with his children.  He 
reported increased work stressors due to conflict with one of 
his bosses.

A December 2004 VA mental health note stated that veteran 
brought his wife to the session.  She reported not seeing 
much progress in the veteran's behavior and reported that his 
irritability and harsh tones were worse.  The veteran 
reported that there had been some progress as he was setting 
aside "quality time" with his children and was trying to be 
more affectionate with his wife.  The diagnosis was mild PTSD 
and the examiner assigned a GAF of 60.  The examiner noted 
that the veteran appeared to be making efforts to improve the 
quality of his relationships with family members, but 
increased stressor of work and health concerns had resulted 
in less attention to these values over the previous month.


In a January 2005 VA mental health note, the veteran rated 
his current marital satisfaction as 4, on a scale of 1 to 10, 
with the highest ever at 9.  His wife rated her current 
marital satisfaction as 2 to 3 and 6 to 7 before the 
holidays.  They noted that the previous weeks had been 
difficult due to the veteran's mother-in-law being in the 
hospital and their son having a car accident.  In a second 
January 2005 VA mental health note, the veteran and his wife 
had difficulty identifying things that had gone well since 
the previous visit.  In a third January 2005 VA mental health 
note, the veteran stated that he "wonders if [his wife] is 
thinking about a divorce which he does not want."  The 
diagnosis was mild PTSD and the examiner assigned a GAF of 
60.

In a February 2005 VA mental health note, the veteran's wife 
stated that he "complains less" and the veteran noted that 
he was "making a real effort with this."  In a second 
February 2005 VA mental health note, the veteran and his wife 
reported that they went out to dinner to celebrate their 28th 
wedding anniversary.  The stated that they enjoyed it and 
"the kids seemed to like this too."  The veteran and his 
wife were working on spending time together and found it 
helpful to have time to talk.  They reported no big fights 
since the previous visit.

A March 2005 VA mental health note gave a diagnosis of mild 
PTSD and the examiner assigned a GAF of 60.

In an April 2005 VA mental health note, the veteran reported 
that he felt his "connections" with his children had 
decreased recently.  The veteran's wife stated that she 
"felt like the family was backsliding a bit."  They stated 
that they had "also had some positive, fun times together 
since last seen, such as a good Easter day with family."

An August 2005 VA mental health note stated that the veteran 
and his wife were smiling and laughing at times during the 
session.  They stated that their oldest daughter had recently 
gotten married and "they felt everything went very well, 
almost better than expected."  The

[v]eteran noted that he really focused on 
being "in the moment," and felt that he 
really was able to do this, [especially] 
when dancing with his daughter at the 
reception.  He felt this was a 
"watershed moment," as he could feel 
his love for her and hers for him, and he 
could really enjoy the moment and his 
daughter and family.  [The veteran's] 
wife reported that she and [the veteran] 
had danced a number of dances together, 
and [he] had given her a wonderful, real 
kiss at that time also which made [her] 
very happy; this was a highlight for her.  
The family had all been worried about how 
[the veteran] would do at the wedding, 
and, despite some anxiety, all were 
pleasantly surprised.

In a second August 2005 VA mental health note dated the same 
day, the veteran reported having a few "screaming" 
incidents in the previous weeks, but medication had helped 
decrease the urges to be violent.  The veteran noted that he 
did not act on these urges in the past, but felt better that 
the urges themselves were decreased.  The veteran reported 
that he continued his efforts to improve the quality of his 
relationships with his wife and children, but needed to try 
harder and be more attentive.  He stated that he gave his 
daughter a hug the previous day which was "received well" 
but wanted to behave supportively on a more consistent basis.  
The diagnosis was mild PTSD and the examiner assigned a GAF 
of 60.

In a September 2005 VA mental health note, the veteran and 
his wife noted that "they think things are going pretty 
well, though they have gotten very busy again and have had 
much trouble finding time for each other."  In a second 
September 2005 VA mental health note, the veteran sated that 
he had no work concerns as he had not been at work for the 
previous 2 months due to medical issues.  He stated that his 
wife continued to be concerned about their marriage, told him 
that he was not affectionate enough, worried about his 
relationships with his children, and was concerned about him 
retiring the following year due to financial concerns.  The 
diagnosis was mild PTSD and the examiner assigned a GAF of 
60.

In an October 2005 VA mental health note, the veteran and his 
wife noted that "they think things are going pretty well 
between them, but having ongoing stress" related to the 
veteran's elderly mother-in-law and their children.  They 
reported that the veteran continued to make efforts to 
connect with their children and found this easiest with their 
son.  The veteran found his daughter receptive to raking 
leaves together and discussing her cat.  The veteran and his 
wife stated that they had been finding time to be together, 
enjoyed riding in a new vehicle together, and planned to 
continue scheduling time with each other.  The examiner 
stated a plan to move to "booster sessions" after a few 
more monthly sessions as the couple were making good progress 
and appeared to be maintaining their goals.

In a December 2005 VA mental health note, the veteran and his 
wife noted that "they think things are going pretty well 
between them, but have ongoing stress" related to the 
veteran's elderly mother-in-law and their children.  They 
stated that they were "doing pretty well with finding time 
alone together."  The veteran reported that he continued to 
work on connecting with his younger son and daughter and felt 
that it was going well "with a few bumps along the way."

In a second December 2005 VA mental health note, the veteran 
reported that his mood had been better lately, stated that he 
and his daughter were talking more often, and noted that he 
talked to her about her cat as a way to connect with her.  
The veteran stated that he had "used interpersonal 
communication skills with his boss and had better results 
than in the past when he would get angry.  He noted that 
being mindful the issue is a 'conflict' and not 'he is enemy' 
helps him choose respectful words and tone when talking with 
the boss."  The veteran noted that his wife became upset 
when his attention drifted off when she talked to him.  The 
diagnosis was mild PTSD and the examiner assigned a GAF of 
60.

In a January 2006 VA mental health note, the veteran and his 
wife noted that their youngest daughter was having social 
problems and the veteran was finding it harder to connect 
with her.  The veteran reported that he felt he was doing 
"pretty well" with their son.  The veteran's wife reported 
that she felt the veteran hadn't been as involved with the 
family as he had been and hoped that he would continue to 
make efforts along those lines.  They reported that they were 
planning a trip to California, Las Vegas, and the Grand 
Canyon, which would be the longest time they had ever been 
away from their children together.  They stated that they 
were looking forward to it and were "curious about how this 
might go."

In a February 2006 VA mental health note, the veteran 
reported that

the visit with his sister who has cancer 
actually went better than he'd ever 
thought it could.  He was able to talk 
with her and her husband more than he has 
in the past and share more about himself.  
Wife noticed this also.  [The veteran] 
stated that he enjoyed being with his 
sister and brother-in-law who are very 
accepting people.  He also saw another 
sister who lives in the area. . . . [The 
veteran and his wife] enjoyed having the 
time away together - the longest time 
they've spent away from the kids.  Wife 
noted that [the veteran] was the one who 
made more references to the kids during 
the trip.

The veteran's wife reported that she felt he had "slipped a 
bit back on being involved with the family."  The examiner 
stated that no major conflicts had been reported since the 
previous session.

In a March 2006 VA mental health note, the veteran reported 
that his mood had been relatively stable and he continued to 
try and find time to spend with each family member 
individually.  He stated that he taken his son to a car show, 
his wife to a movie and to lunch, and planed to invite his 
daughter to a VA appointment that she had expressed interest 
in.  The veteran reported some conflicts at work regarding 
"schooling" but stated that "the union" was working on it 
and he got along with his immediate supervisor.  The 
diagnosis was mild PTSD and the examiner assigned a GAF of 
60.

In a second March 2006 VA mental health note, the veteran and 
his wife were depressed and irritable.  The veteran's wife 
reported that she felt he was "slipping back to his old ways 
of isolation and she feels distant from him and 
unsupported."  She stated that she felt the veteran was 
"doing well with keeping connected with their children, 
which she is pleased about."  The examiner noted that there 
was increased conflict and distress since the last session 
and stated that they both had individual stressors and had 
struggled with mutual empathy.

In an April 2006 VA mental health note, the veteran and his 
wife reported that

they feel things are going better since 
we last met.  Discussed what has 
improved.  [The veteran] reported being 
more attentive to wife, calling her at 
work as she likes, and he finds he enjoys 
that connection with her and making her 
happy by calling.  Wife has noticed this, 
though she noted that their intimate 
times seem to not happen much.  [The 
veteran] feels he is generally connecting 
better again with wife and son, but 
daughter remains more of a challenge. . . 
. They recounted some pleasurable family 
time together since last seen.

The examiner stated that the veteran and his wife were 
generally doing better than at the previous session but were 
struggling to find time together due to work and family 
schedules.  "They want to continue making this a priority 
and have had some success with this in the past year.  Couple 
very engaged in session today, motivated to work on 
relationship."  The examiner planned to start reducing 
sessions as the veteran and his wife were making progress 
towards their goals.

In a May 2006 VA mental health note, the veteran reported 
that his mood had been relatively stable and his sleep had 
improved.  He stated that "his relationship with son and 
wife are improved by being attentive, communicating more with 
them, but relationship [with] daughter remains about the 
[same], finds it difficult to find ways to 'connect' with a 
[teenaged] daughter.  The diagnosis was mild PTSD and the 
examiner assigned a GAF of 60.  The veteran denied suicidal 
or homicidal ideation.

In a May 2006 videoconference hearing before the Board, the 
veteran testified that he worked alone regularly and had 
problems with authority figures.  The veteran stated that he 
had been given a formal reprimand early in his career with 
the Post Office, but had not been disciplined for the 
previous 20 years.  He also stated that he had been denied 
training and been subject to prejudice.  The veteran stated 
that he had threatened to kill one of his bosses and was 
given an unflattering nickname by his coworkers.  He stated 
that he had repeated conflicts with coworkers and bosses and 
was sometimes deficient in his work due to a lack of 
training.  The veteran reported that there were 2 people he 
could trust at work.

When discussing his family relationships, the veteran stated 
that he had a "good" relationship with his oldest daughter.  
He stated that his relationship with his second daughter was 
"not as full" as he wanted it to be but "it's nonetheless 
a relationship and it's workable and I believe it's 
growing."  The veteran stated that his family was "a 
central focus" of his life and allowed him to maintain 
employment.  He reported having obsessional rituals such as 
putting a coffee pot in a certain place and closing the 
curtains in the evening.  The veteran reported that he did 
not have friends outside his family and did not socialize.  
He stated that he attended Mass once a week, but did not 
socialize either before or after the service.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 50 percent for 
PTSD.  The medical evidence of record shows that from 
November 2003 to January 2004, the veteran received GAF 
scores of 52, 58, and 60.  These scores, as noted above, 
contemplate moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  The Board notes that while the medical evidence 
of record shows that the veteran's symptoms limited him in 
social functioning, decreased his work efficiency, and caused 
problems with familial relationships, it is also shown that 
he was able to maintain steady employment for many years and 
maintained positive relationships with some of his family 
members.  Though the veteran was noted to have had "fleeting 
thoughts" that life was not worth living, there was no 
suicidal ideation.  Furthermore, while the evidence of record 
shows that the veteran engaged in obsessional rituals, they 
were not shown to interfere with his routine activities.  

The medical evidence of record shows that the veteran had 
occasional nightmares, depression, sleep impairment, 
difficulty concentrating, and moderate impairment in social 
and occupational functioning.  The evidence of record does 
not show that the veteran had illogical, obscure or 
irrelevant speech; near-continuous panic affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or the neglect of 
personal appearance and hygiene.  Furthermore, while the 
veteran's social and occupational functioning was impaired, 
the evidence shows that he had positive relationships with 
some family members and some coworkers.  Thus, the veteran's 
social impairment did not rise to the level of an inability 
to establish and maintain effective relationships.  Finally, 
the evidence of record indicates that despite a decrease in 
work efficiency and motivation, the veteran has maintained 
consistent employment for the previous 30 years, including 
throughout the entire period on appeal.


Accordingly, the Board finds that an initial rating in excess 
of 50 percent for PTSD is not warranted.  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board must consider only independent medical evidence to 
support findings and is not free to substitute its own 
judgment for that of such an expert).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran has devoted a great deal of effort to improving his 
ability to manage his PTSD symptoms.  The medical evidence 
shows that the veteran has consistently and significantly 
improved his ability to maintain family and occupational 
relationships.  As such, the veteran's PTSD symptoms appear 
to have improved since the time of his initial rating.  At 
worst, his symptoms have remained at the same level.  
Accordingly, the assigned 50 percent evaluation reflects the 
degree of impairment shown since the date of the grant of 
service connection for the PTSD, and there is no basis for 
staged ratings with respect to this claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for 
service-connected PTSD is denied.


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


